

	

		II

		Calendar No. 113

		109th CONGRESS

		1st Session

		S. 1098

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Kennedy (for

			 himself, Mrs. Murray,

			 Ms. Mikulski, Mrs. Clinton, Mr.

			 Dorgan, and Mr. Durbin)

			 introduced the following bill; which was read the first time

		

		

			May 24, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To prevent abuse of the special allowance

		  subsidies under the Federal Family Education Loan Program.

	

	

		1.Short titleThis Act may be cited as the

			 Student Loan Abuse Prevention Act of

			 2005.

		2.PurposeIt is the purpose of this Act to stop

			 ensuring that lenders in the Federal Family Education Loan Program continue to

			 receive extraordinary and unnecessary taxpayer subsidies, to make public

			 college tuition free for future mathematics, science, and special education

			 teachers, and to provide additional assistance to students eligible to receive

			 a Federal Pell Grant under subpart 1 of part A of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1070a et seq.).

		3.Ending the 9.5 percent

			 guaranteed rate of return on federal family education loans

			(a)Technical

			 correctionSection 2 of the

			 Taxpayer-Teacher Protection Act of 2004 (Public Law 108–409; 118 Stat. 2299) is

			 amended in the matter preceding paragraph (1) by inserting of the Higher

			 Education Act of 1965 after Section 438(b)(2)(B).

			(b)Prospective

			 special allowances

				(1)In

			 generalSection 438(b)(2)(B)

			 of the Higher Education Act of 1965 (20 U.S.C. 1087–1(b)(2)(B)), as amended by

			 the Taxpayer-Teacher Protection Act of 2004, is amended—

					(A)in clause (iv), by striking 1993, or

			 refunded after September 30, 2004, and before January 1, 2006, the and

			 inserting 1993, or refunded on or after the date of enactment of the

			 Taxpayer-Teacher Protection Act of 2004, the; and

					(B)by striking clause (v) and inserting the

			 following:

						

							(v)Notwithstanding clauses (i) and (ii), the

				quarterly rate of the special allowance shall be the rate determined under

				subparagraph (A), (E), (F), (G), (H), or (I) of this paragraph, or paragraph

				(4), as the case may be, for loans—

								(I)originated, transferred, or purchased on or

				after the date of enactment of the Taxpayer-Teacher Protection Act of

				2004;

								(II)financed by an obligation that has matured,

				been retired, or defeased on or after the date of enactment of the

				Taxpayer-Teacher Protection Act of 2004;

								(III)which the special allowance was determined

				under such subparagraphs or paragraph, as the case may be, on or after the date

				of enactment of the Taxpayer-Teacher Protection Act of 2004;

								(IV)for which the maturity date of the

				obligation from which funds were obtained for such loans was extended on or

				after the date of enactment of the Taxpayer-Teacher Protection Act of 2004;

				or

								(V)sold or transferred to any other holder on

				or after the date of enactment of the Taxpayer-Teacher Protection Act of

				2004.

								.

					(2)Rule of

			 constructionNothing in the

			 amendment made by paragraph (1) shall be construed to abrogate a contractual

			 agreement between the Federal Government and a student loan provider.

				(c)Prepayment of

			 current loans

				(1)In

			 generalThe Secretary of

			 Education shall encourage a borrower to consolidate such borrower's loans under

			 section 428C or 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–3

			 and 1087e(g)) if 1 or more of such loans is a loan for which the holder of the

			 loan is entitled to a special allowance payment determined under section

			 438(b)(2)(B) of such Act (20 U.S.C. 1087–1(b)(2)(B)) that ensures the holder a

			 minimum 9.5 percent rate of return on such loan, by offering the borrower an

			 incentive, as described in paragraph (2).

				(2)IncentiveExcept as provided in paragraph (3), an

			 incentive to a borrower regarding a loan for which the holder of the loan is

			 entitled to a special allowance payment determined under section 438(b)(2)(B)

			 of the Higher Education Act of 1965 (20 U.S.C. 1087–1(b)(2)(B)) that ensures

			 the holder a minimum 9.5 percent rate of return on such loan, shall take the

			 form of—

					(A)an immediate $1,000 reduction in the

			 principal of such loan; or

					(B)not less than a 1-percent reduction in the

			 interest rate payments on such loan.

					(3)ExceptionThe Secretary of Education shall not offer

			 an incentive under paragraph (2) to a borrower of a loan described in such

			 paragraph if offering the incentive will increase the long-term costs to the

			 Federal Government of such loan.

				4.Tuition-free college

			 for future mathematics, science, and special education teachers

			(a)Additional

			 amounts for teachers in mathematics, science, and special education

				(1)FFEL

			 loansSection 428J(c)(3) of

			 the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3)) is amended by

			 striking $17,500 and inserting $23,000.

				(2)Direct

			 loansSection 460(c)(3) of

			 the Higher Education Act of 1965 (20 U.S.C. 1087j(c)(3)) is amended by striking

			 $17,500 and inserting $23,000.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply only with respect to eligible individuals who are new

			 borrowers on or after October 1, 1998.

			5.Increased grant aid to

			 pell grant recipients

			(a)In

			 generalAny funds available

			 to the Secretary of Education as a result of reduced expenditures under section

			 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1) secured by the

			 enactment of section 3 shall first be used by the Secretary for loan

			 cancellation and loan forgiveness for teachers under sections 428J and 460 of

			 the Higher Education Act of 1965 (20 U.S.C. 1078–10 and 1087j), as amended by

			 section 4.

			(b)Remaining

			 funds

				(1)In

			 generalAny such funds

			 remaining after carrying out subsection (a) shall be used by the Secretary of

			 Education to make payments to each nonprofit lender in an amount that bears the

			 same relation to the remaining funds as the amount the nonprofit lender

			 receives for fiscal year 2005 under section 438(b)(2)(B) of the Higher

			 Education Act of 1965 (20 U.S.C. 1087–1(b)(2)(B)) bears to the total amount

			 received by nonprofit lenders for fiscal year 2005 under such section.

				(2)Definition of

			 nonprofit lenderIn this

			 subsection, the term nonprofit lender means an eligible lender (as

			 defined in section 435(d) of the Higher Education Act of 1965 (20 U.S.C.

			 1085(d)) that—

					(A)is an organization described in section

			 501(c)(3) of the Internal Revenue Code of 1986;

					(B)is a nonprofit entity as defined by

			 applicable State law; and

					(C)meets the following requirements:

						(i)The nonprofit lender does not confer a

			 salary or benefits to any employee of the nonprofit lender in an amount that is

			 in excess of the salary and benefits provided to the Secretary of Education by

			 the Department of Education.

						(ii)The nonprofit lender does not maintain an

			 ongoing relationship whereby the nonprofit lender passes on revenue directly or

			 indirectly through lease, securitization, resale, or any other financial

			 instrument to a for-profit entity or to shareholders.

						(iii)The nonprofit lender does not offer

			 benefits to a borrower in a manner directly or indirectly predicated on such

			 borrower's participation—

							(I)in a program under part B or D of title IV

			 of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq. and 1087a et seq.);

			 or

							(II)with any particular lender.

							(iv)The nonprofit lender certifies that the

			 nonprofit lender uses the payment received pursuant to paragraph (1) to confer

			 grant or scholarship benefits to students who are eligible to receive Federal

			 Pell Grants under subpart 1 of part A of title IV of the Higher Education Act

			 of 1965 (20 U.S.C. 1070a et seq.).

						(v)The nonprofit lender is subject to public

			 oversight through either a State charter or through not less than 50 percent of

			 the nonprofit lender's board of directors consisting of State-appointed

			 representatives.

						(vi)The nonprofit lender does not engage in the

			 marketing of the relative value of programs under part B of title IV of the

			 Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) as compared to programs

			 under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a

			 et seq.), nor does the nonprofit lender engage in the marketing of loans or

			 programs offered by for-profit lenders. This clause shall not be construed to

			 prohibit the nonprofit lender from conferring basic information on lenders

			 under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et

			 seq.) and the related benefits offered by such nonprofit lenders.

						

	

		May 24, 2005

		Read the second time and placed on the

		  calendar

	

